Case 2:20-cv-03549-DMG-RAO Document 17 Filed 06/01/20 Page 1 of 1 Page ID #:131



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

  Case No.    CV 20-3549-DMG (RAOx)                                    Date     June 1, 2020

  Title Ana P. Gomez v. FCA US, LLC, et al.                                           Page     1 of 1


  Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

               KANE TIEN                                              NOT REPORTED
               Deputy Clerk                                            Court Reporter

     Attorneys Present for Plaintiff(s)                       Attorneys Present for Defendant(s)
            NONE PRESENT                                              NONE PRESENT

  Proceedings: IN CHAMBERS – ORDER TO SHOW CAUSE AND NOTICE TO ALL
               PARTIES


           On April 20, 2020, the Court set a Scheduling Conference. [Doc. # 9.] As required by
  the Court's April 20, 2020 Order, Fed. R. Civ. P. 26(f), and Local Rule 26-1, counsel are required
  to file a Joint Rule 26(f) Report. To date, a Joint Rule 26(f) Report has not been filed.

          IT IS HEREBY ORDERED that Plaintiff show cause in writing no later than June 5,
  2020, why sanctions should not be imposed for their failure to cooperate and participate with
  opposing counsel in a Rule 26(f) conference and for failure to file a Joint Rule 26(f) Report.
  The filing of a Joint Rule 26(f) Report by the deadline will be deemed a satisfactory response.
  Failure to timely respond to this Order to Show Cause will result in the dismissal of this
  action for lack of prosecution.

         The scheduling conference on June 12, 2020 is hereby VACATED and will be
  rescheduled if necessary.

  IT IS SO ORDERED.




  CV-90                             CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
